IN THE COURT OF APPEALS OF TENNESSEE
                                   AT JACKSON
                  ______________________________________________

SYLVIA HUDSON,

       Plaintiff-Appellee,
                                                                               FILED
                                                      Shelby Circuit No. 78879 T.D.
Vs.                                                   C.A. No. 02A01-9709-CV-00232
                                                                               June 9, 1998
DAVE SHORTER, JR.,
                                                              Cecil Crowson, Jr.
      Defendant-Appellant.                                    Appellate C ourt Clerk
____________________________________________________________________________

                   FROM THE CIRCUIT COURT OF SHELBY COUNTY
                  THE HONORABLE JAMES E. SWEARENGEN, JUDGE




                                   Jerry Stokes of Memphis
                                    For Plaintiff-Appellee

                C. J. Barnett, McNabb, Holley & Waldrop PLLC of Memphis
                                  For Defendant-Appellant




                               AFFIRMED AND REMANDED

                                         Opinion filed:




                                                              W. FRANK CRAWFORD,
                                                              PRESIDING JUDGE, W.S.



CONCUR:

ALAN E. HIGHERS, JUDGE

DAVID R. FARMER, JUDGE



       This is an automobile personal injury case. The defendant, David Shorter, Jr., appeals

from the judgment of the trial court in a bench trial awarding plaintiff, Sylvia Hudson, $9,000.00

damages. Shorter’s responsibility for the accident was stipulated, and the trial concerned only

the issue of damages.
        Although the collision caused relatively minor damage to the parties’ vehicles,1 Hudson

was taken to the emergency room of Methodist Hospital in Memphis immediately after the

accident. She was examined and released without being referred to any health care professional.

Hudson admitted that shortly thereafter she retained an attorney and was referred to Bellevue

Clinic for treatment of alleged lower back and neck pain. Hudson visited the clinic on fourteen

occasions, and her treatment included the application of hot and cold packs and the

administration of ultrasound to her lower back and neck. Bellevue Clinic’s bill totaled $2,655.00

for these visits.2 Subsequently, Bellevue Clinic referred Hudson to Dr. Paul Williams, an

orthopedist. Dr. Williams administered similar conservative treatment to Hudson during the

course of nine visits and charged her a total of $528.00.

        Hudson sued Shorter for damages in general sessions court, and Shorter appealed to

circuit court for a trial de novo. The case was tried in the circuit court by a judge without a jury,

and the bills for medical expenses were introduced into evidence by stipulation. Hudson also

presented the deposition testimony of Dr. Williams concerning his care and treatment and also

as proof that the major medical bill from Bellevue Clinic was reasonable and necessary. The

trial court considered the deposition testimony in reaching its decision to award plaintiff

$9,000.00 as damages. Shorter has appealed and presents in his brief these issues for review:

                Under the surrounding circumstances, were the appellee’s
                physician’s opinions too speculative, and not within a sufficient
                degree of certainty to be admitted into evidence at trial:

                a. With respect to his treatment of the appellee? And/Or

                b. With respect to the treatment and bill allegedly incurred by the
                appellee with another physician?

        In his deposition, Dr. Williams testified about Hudson’s initial visit with him as follows:

                Q.      What were your findings after this physical examination?

                A.     My opinion was that she sustained a strain and sprain of
                a generalized nature of her lumbar spine.

                Q.      Was that consistent, Doctor, with an automobile accident
                that she gave a history of?

                A.      It could and might be caused by an automobile accident.



        1
         Photographs reveal that the rear of Hudson’s car was only slightly damaged,
whereas the front of Shorter’s pick-up truck was not damaged at all.
        2
          There was a dispute at trial concerning whether the clinic triple-charged Hudson for
certain treatments.

                                                 2
When asked whether his treatment rendered to Hudson during the course of her visits was

“necessary,” Dr. Williams stated:

               She might have lived without the treatment, but I feel that the
               treatment was advised based on her medical complaints. And it
               was my thought that this treatment was what I would like to have
               done to me if I had the same complaint.

Dr. Williams, after reviewing Hudson’s other related medical bills that itemized the treatments

by Bellevue Clinic, testified:

               Q.    Do you have an opinion whether the treatment that Ms.
               Hudson received was necessary?

               A.     Again, these were treatments to relieve her complaints.
               She could live without the treatments but these would shorten the
               course of her -- the treatments rendered here would shorten the
               course of her complaints and make her more comfortable while
               she was getting better.

               Q.    Would those treatments be necessary to relieve those
               complaints?

               A.    These treatments would be helpful in relieving the
               complaints.

               Q.     Did you see the bills that were charged as a result of those
               treatments?

               A.      Yes, sir.

               Q.     Do you think they’re fair and reasonable and in keeping
               with what other physicians who treat soft tissue injuries would
               charge in this community?

               A.      They appear to be fair and reasonable and within normal
               limits for similar groups that render this type of physical therapy
               treatment.

At the conclusion of his deposition, Dr. Williams was asked:

               Q.     Doctor, all that you’ve testified to you’ve testified to
               within a reasonable degree of medical certainty?

               A.      Yes, sir.

               Q.      And the treatment you rendered Ms. Hudson, was that
               consistent with the complaints that she gave in her history
               stemming from a motor vehicle accident?

               A.      Yes, sir.

       Shorter asserts that the trial court erred in admitting Dr. Williams’s medical opinions

since they are not within the requisite degree of certainty. In addition to responding that Dr.

Williams’s opinions were within a sufficient degree of certainty, Hudson counters that Shorter

failed to make a timely objection at trial.


                                               3
                 The trial court is afforded wide discretion in the admission or rejection of evidence, and

the trial court's action will be reversed on appeal only when there is a showing of an abuse of

discretion. Otis v. Cambridge Mut. Fire Ins. Co., 850 S.W.2d 439, 442 (Tenn. 1992); Davis

v. Hall, 920 S.W.2d 213, 217 (Tenn. App. 1995).

                 W e f i r s t a d d r e s s H u d s o n ’ s a r g u m e n t t h a t S h o r t e r i s b a r r e d f r o m a s s e r ti n g t h i s i s s u e s i n c e h e f a i l e d t o o b j e c t

a t tr ia l . H u d s o n c i te s T e n n . R . C i v . P . 3 2 .0 2 , w h i c h s t a te s :

                                  S u b j e c t t o t h e p r o v i s io n s o f R u l e 2 8 .0 2 a n d R u l e 3 2 . 0 4 ( 3 ) , o b j e c ti o n m a y b e m a d e
                                  a t th e tr ia l o r h e a rin g to r e c e iv in g in e v id e n c e a n y d e p o sitio n o r p a rt th e re o f f o r
                                  a n y r e a s o n w h i c h w o u l d r e q u i r e t h e e x c l u s i o n o f t h e e v i d e n c e i f t h e w i tn e s s w e r e
                                  th e n p re s e n t a n d te s tif y in g .

H u d s o n a r g u e s t h a t S h o r te r d i d n o t o b j e c t t o t h e a d m i s s i b i l i t y o f D r . W i l l i a m s ’ s d e p o s i t io n b e f o r e h e r p r o o f w a s c l o s e d .

T e c h n i c a ll y , S h o r te r d i d n o t r e g i s te r a n o b j e c ti o n b e f o r e t h e d e p o s i t i o n w a s p r e s e n t e d , b u t a f t e r t h e c o u r t r e a d th e

d e p o s i t i o n , S h o r te r s ta t e d :

                                  Y o u r h o n o r , I ’ m o p p o s in g a n y a r g u m e n t a b o u t t h e c e r t a i n t y o f t h e s e o p i n i o n s in
                                  c l o s in g a r g u m e n t s . W i t h o u t a j u r y I d id n ’ t s e e a n y p o i n t i n t r y in g t o r a i s e th a t a t
                                  th is p o in t.

I n a b e n c h t ri a l , w e w i l l c o n s t r u e th i s s t a t e m e n t a s a f o r m a l o b j e c ti o n .

                 I n a c a s e s u c h a s t h i s , w h e n t h e m e d i c a l o r d o c t o r b i l l s e x c e e d $ 2 , 5 0 0 . 0 0 , t h e l a w i m p o s e s th e d u t y u p o n t h e

p l a i n t if f t o s h o w b y c o m p e t e n t p r o o f th a t t h e s e r v i c e s r e n d e r e d w e r e n e c e s s a r y a n d t h a t t h e c h a r g e s f o r th e s e r v i c e s w e r e

r e a s o n a b l e . Ogle v. Brandon, C . A . N o . 1 2 4 7 , 1 9 8 9 W L 4 8 4 6 0 , a t * 2 ( T e n n . A p p . M a y 1 2 , 1 9 8 9 ) a n d West v.

Hudson, H a m i l t o n C i r c u i t C . A . N o . 8 2 7 , 1 9 8 8 W L 1 2 2 4 3 1 , a t * 3 ( T e n n . A p p . N o v . 1 8 , 1 9 8 8 ) . S h o r t e r a r g u e s t h a t

D r . W i l l i a m s ’ s te s ti m o n y c o n c e r n i n g h i s b il l f o r m e d i c a l s e rv i c e s d id n o t p r o v e t h a t t h e e x p e n s e s w e r e n e c e s s a ry . A s

p r e v i o u s ly n o t e d , D r . W i l l i a m s s t a t e d t h a t h e f e lt t h e t r e a t m e n t h e g a v e t o H u d s o n w a s a d v i s e d b a s e d o n h e r m e d i c a l

c o m p l a i n t s , a n d h e f u r t h e r s t a t e d t h a t i t w a s t h e t y p e o f t r e a t m e n t h e w o u l d w a n t if h e h a d t h e s a m e c o m p l a i n t s .

V ie w in g D r. W illia m s’ s te stim o n y a s a w h o le , w e c o n str u e h is o p in io n th a t su c h tre a tm e n t w a s a d v i se d to b e e s s e n tia lly

t h e s a m e a s o p i n i n g t h a t s u c h t r e a t m e n t w a s n e c e s s a r y t o a s s i s t H u d s o n in h e r r e c o v e r y . C e r t a i n l y a n i n j u r e d p a r t y i s

e n t i t l e d t o t r e a tm e n t t h a t w i l l a ll e v ia te o r l e s s e n d i s c o m f o r t a n d s h o rt e n th e d u r a ti o n o f a n y p a in a n d s u f f e r i n g . P e r h a p s

t h e h u m a n b o d y i s c o n s tr u c t e d s o t h a t , f o r m o s t m a l a d i e s , n a t u r e w i l l e v e n tu a l l y o v e r c o m e t h e p r o b l e m a n d t h e b o d y

w i l l b e r e s t o r e d t o f u l l h e a l t h . H o w e v e r , t h e l a w s h o u l d n o t r e q u i r e t h a t a p e r s o n m u s t r e l y o n n a t u r e a lo n e b u t , i n s te a d ,

s h o u l d e m b r a c e th e n o t i o n t h a t a p e r s o n i s e n t i t l e d t o u t i l i z e th e m a r v e lo u s a d v a n c e s m a d e in t h e t r e a t m e n t o f h u m a n

ills.

                 A l t h o u g h i t m a y n o t u s e t h e “ m a g i c l a n g u a g e , ” D r . W i ll ia m s ’ s t e s t i m o n y d o e s s u f f i c i e n t l y p r o v e t h a t h i s

r e n d e re d tr e atm e n t to H u d s o n w a s n e c e s sa r y .

                 I n a d d it i o n t o t e s t i f y i n g c o n c e r n i n g h i s o w n t re a tm e n t, D r . W i l l i a m s w a s q u e s t i o n e d c o n c e r n i n g t h e i t e m i z e d

                                                                                                   4
t r e a t m e n t s l i s t e d o n B e l l e v u e C l i n i c ’ s b i l l . I n Long v. Mattingly, 7 9 7 S . W . 2 d 8 8 9 ( T e n n . A p p . 1 9 9 0 ) , t h i s C o u r t

c o n s i d e r e d t h e te s t i m o n y o f a p h y s i c ia n c o n c e r n i n g t h e n e c e s s it y o f a n o t h e r p h y s ic i a n ’ s s e r v i c e s a n d t h e r e a s o n a b l e n e s s

o f h is ch a rg e s. T h e C o u rt s aid :

                                 A p h y s ic i a n w h o i s f a m i l i a r w i t h t h e e x t e n t a n d n a tu r e o f t h e m e d i c a l t r e a tm e n t
                                 a p a r t y h a s r e c e i v e d m a y g iv e a n o p in i o n c o n c e r n i n g t h e n e c e s s it y o f a n o t h e r
                                 p h y s i c i a n 's s e r v i c e s a n d t h e r e a s o n a b l e n e s s o f t h e c h a r g e s . T o b e q u a l i f i e d t o
                                 r e n d e r t h e s e o p i n i o n s , t h e p h y s i c i a n m u s t f ir s t d e m o n s t r a te ( 1 ) k n o w l e d g e o f t h e
                                 p a r t y ' s c o n d it i o n , ( 2 ) k n o w l e d g e o f t h e tr e a tm e n t t h e p a r t y r e c e i v e d , ( 3 )
                                 k n o w l e d g e o f th e c u s t o m a r y tr e a t m e n t o p t io n s f o r t h e c o n d i t i o n i n th e m e d i c a l
                                 c o m m u n i t y w h e r e th e tr e a tm e n t w a s r e n d e r e d , a n d ( 4 ) k n o w l e d g e o f t h e
                                 c u s t o m a r y c h a r g e s f o r t h e tr e a tm e n t.

Id. a t 8 9 3 ( i n t e r n a l c i t a t i o n s o m i t t e d ) .

                D r . W i l l i a m s ’ s t e s t i m o n y r e v e a l s t h a t h e c o m p o r t s t o t h e r e q u i r e m e n t s s e t o u t i n Mattingly a n d , t h u s , i s

q u a l i f i e d t o t e s t i f y a c c o r d i n g l y . H i s t e s t i m o n y c o n c e r n i n g t h e n e c e s s it y o f B e l l e v u e C l i n i c ’ s t r e a t m e n t w a s e s s e n t i a l l y

t h e s a m e a s f o r h i s o w n , i . e ., t r e a tm e n ts t o r e li e v e H u d s o n ’s c o m p l a in t s . H u d s o n w a s c e r t a in l y e n ti t l e d to r e li e f f r o m

a n y p a i n a n d s u f f e r i n g t h a t s h e m i g h t h a v e b e e n e n d u r i n g . D r . W i l l i a m s t e s t i f ie d t h a t t h e c o m p l a i n t s t h a t H u d s o n h a d

w h e n h e w a s tr e a t i n g h e r w e r e c o n s i s te n t w i t h t h e h i s t o r y o f a n a u t o m o b i le a c c i d e n t a n d , t h e r e f o r e , c o u l d h a v e b e e n

c a u s e d i n t h a t m a n n e r . H u d s o n t e s t i f ie d t h a t s h e w a s f r e e o f a n y i n j u r y p r i o r t o t h e a c c i d e n t a n d t h a t t h e p r o b l e m s s h e

i n c u r r e d r e s u l t e d a f te r th e a c c i d e n t . U n d e r t h e c i r c u m s t a n c e s o f th i s c a s e , t h e t r ia l c o u r t d i d n o t e r r i n c o n s i d e r i n g D r .

W illia m s’ s te stim o n y .

                T h e j u d g m e n t o f t h e t r ia l c o u r t i s a f f ir m e d , a n d t h i s c a s e i s r e m a n d e d t o t h e t r ia l c o u r t f o r s u c h f u r t h e r

p r o c e e d in g s a s m a y b e n e c e s sa r y . C o s ts o f th e a p p e a l a r e a s se s se d a g a i n s t th e a p p e lla n t.

                                                                                                                     _________________________________
                                                                                                                     W. FRANK CRAWFORD,
                                                                                                                     PRESIDING JUDGE, W.S.

CONCUR:


____________________________________
ALAN E. HIGHERS, JUDGE

____________________________________
DAVID R. FARMER, JUDGE




                                                                                                       5